Per Curiam.
appellant was adjudged guilty of contempt of court, and sentenced to serve a term of ninety days in the county jail. From the recitals of fact in the judgment it appears that a certain cause had theretofore been tried before the court and a jury, in which the appellant had appeared as attorney, and in which the jury had returned a verdict against his client; that the appellant had filed a motion for a new trial, and in support thereof had procured and filed, among others, the affidavit of the acting court stenographer which contained recitals tending to sup*724port a statutory ground for the granting of the motion. This affidavit, the judgment recites, was composed by the appellant “willfully and knowingly, and for the purpose of impugning the motives of the court and of bringing the court into contempt and disrespect,” and "for the purpose of vilifying and scandalizing the judge of said court;” the appellant “well knowing that said matters and things complained of were false, and that he had secured the affidavit of the said” stenographer “by fraudulent.and corrupt practices . . . .” We shall not review the record upon which the judgment is based, meager though it is. Suffice it to say that it contains nothing to justify either the facts found, or the sentence imposed. The judgment will therefore be reversed, and the cause remanded with instructions to dismiss the proceedings.